Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 26, 2018                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156651                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  DONNA WALKER, WILLIAM WALKER, and                                                                   Elizabeth T. Clement,
  HEAD TO TOES MASSAGE THERAPY OF                                                                                      Justices
  OXFORD, INC.,
            Plaintiffs-Appellees,
  v                                                                  SC: 156651
                                                                     COA: 333160
                                                                     Oakland CC: 2015-145545-CK
  OTIS M. UNDERWOOD, JR.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 7, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing the meaning of paragraph 10 of the parties’ agreement that is in dispute
  in this case and the applicability of the legal canon expressio unius est exclusio alterius in
  the interpretation of that paragraph. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellees shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellees shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellees’ brief.
  The parties should not submit mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 26, 2018
         d0419t
                                                                                Clerk